949 A.2d 845 (2008)
195 N.J. 415
Ronald JONES, Appellant-Appellant,
v.
NEW JERSEY STATE PAROLE BOARD, Respondent-Respondent.
No. A-111 September Term 2007, 62,097
Supreme Court of New Jersey.
April 17, 2008.
This matter having come before the Court on an appeal as of right pursuant to Rule 2:2-1(a)(1), and the Court having determined the matter does not present a substantial constitutional question within the meaning of the Rule or applicable caselaw;
IT is ORDERED that the within appeal is dismissed for no substantial constitutional question.